 8:18-cv-00556-RGK-PRSE Doc # 55 Filed: 07/29/20 Page 1 of 3 - Page ID # 368




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

JAMES MICHAEL RECCA,

                    Plaintiff,                              8:18CV556

       vs.
                                                MEMORANDUM AND ORDER
OMAHA POLICE DEPARTMENT,
PIGNOTTI, individual capacity; JOESPH
RICHTER, (2019) individual capacity;
ERIK P. FOREHEAD, HEIDI L. ALTIC,
MICHAEL OLIVER, NASS, (1886)
individual capacity; ACTUAL K-9 DOG,
JANE AND JOHN DOES, any and all;
and HANSEN, (2043) individual
capacity;

                    Defendants.


     This matter is before the court on Plaintiff’s Notice of Appeal (Filing 51) and
Motion for Leave to Proceed in Forma Pauperis on Appeal (Filing 52).

       The Prison Litigation Reform Act (PLRA) requires prisoner plaintiffs to pay
the full amount of the court’s $505.00 appellate filing fee by making monthly
payments to the court, even if the prisoner is proceeding in forma pauperis. 28 U.S.C.
§ 1915(b). The PLRA makes prisoners responsible for their filing fees the moment
the prisoner brings a civil action or files an appeal. Jackson v. N.P. Dodge Realty
Co., 173 F. Supp. 2d 951, 952 (D. Neb. 2001) (citing In re Tyler, 110 F.3d 528, 529-
30 (8th Cir. 1997)). The appellate filing fee is assessed when the district court
receives the prisoner’s notice of appeal. Henderson v. Norris, 129 F.3d 481, 485 (8th
Cir. 1997).

      Plaintiff must pay an initial partial filing fee in the amount of 20 percent of
the greater of Plaintiff’s average monthly account balance or average monthly
 8:18-cv-00556-RGK-PRSE Doc # 55 Filed: 07/29/20 Page 2 of 3 - Page ID # 369




deposits for the six months preceding the filing of the notice of appeal. See 28 U.S.C.
§ 1915(b)(1). Accordingly, based on the records before the court, the initial partial
filing fee is $10.47, based on an average monthly account balance of $52.36. (See
Filing 54.)

       In addition to the initial partial filing fee, Plaintiff must make monthly
payments of 20 percent of the preceding month’s income credited to the prisoner’s
account. 28 U.S.C. § 1915(b)(2). The statute places the burden on the prisoner’s
institution to collect the additional monthly payments and forward them to the court
as follows:

      After payment of the initial partial filing fee, the prisoner shall be
      required to make monthly payments of 20 percent of the preceding
      month’s income credited to the prisoner’s account. The agency having
      custody of the prisoner shall forward payments from the prisoner’s
      account to the clerk of the court each time the amount in the account
      exceeds $10 until the filing fees are paid.

28 U.S.C. § 1915(b)(2). Therefore, after payment in full of the initial partial filing
fee, the remaining installments shall be collected pursuant to this procedure.

      IT IS THEREFORE ORDERED that:

       1.     Plaintiff’s Motion for Leave to Proceed in Forma Pauperis on Appeal
(Filing 52) is granted.

      2.     Plaintiff shall pay an initial partial filing fee of $10.47 within 30 days
unless an enlargement of time is granted in response to a written motion.

       3.    After payment of the initial partial filing fee, Plaintiff’s institution shall
collect the additional monthly payments in the manner set forth in 28 U.S.C. §
1915(b)(2), quoted above, and shall forward those installments to the court.




                                            2
 8:18-cv-00556-RGK-PRSE Doc # 55 Filed: 07/29/20 Page 3 of 3 - Page ID # 370




      4.    The clerk’s office is directed to send a copy of this order to the
appropriate official at Plaintiff’s institution and to the Eighth Circuit Court of
Appeals.

      Dated this 29th day of July, 2020.

                                               BY THE COURT:


                                               Richard G. Kopf
                                               Senior United States District Judge




                                           3
